Citation Nr: 1430264	
Decision Date: 07/03/14    Archive Date: 07/10/14

DOCKET NO.  13-13 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD) and major depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from January 1966 to January 1968. 

This case comes before the Board of Veterans' Appeals on appeal from a July 2012 rating decision of the Hartford, Connecticut, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for PTSD and MDD.  In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed the file on the "Virtual VA" system to ensure a complete assessment of the evidence.

Although the Veteran's October 2011 claim was only for service connection for PTSD, other psychiatric disorders have been raised by the record.  In Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a mental health disability claim includes any mental disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  In consideration of this holding and the other diagnosis of record (MDD), the Board has recharacterized the claim as reflected on the title page.

The Veteran testified at a Decision Review Officer (DRO) hearing in September 2012 and before the undersigned in a June 2014 Travel Board hearing, the transcripts of which are included in the record. 


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy during service.

2.  The Veteran has a current diagnosis of MDD. 

3.  The Veteran's in-service stressor events are credible and are consistent with the places, types, and circumstances of  Veteran's service. 

4.  Currently diagnosed MDD is due to the in-service stressor events.

5.  The Veteran does not have currently diagnosed PTSD.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a psychiatric disorder, to include MDD, have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102 , 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102 , 3.156(a), 3.326(a) (2013).  The claim of service connection for a psychiatric disorder, to include PTSD and MDD has been considered with respect to VA's duties to notify and assist.  Given the favorable decision, no prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  The conditions of PTSD and MDD do not involve symptoms related to psychoses and are not considered "chronic disease[s]" listed under 38 C.F.R. § 3.309(a) (2013); therefore, the presumptive service connection provision of 38 C.F.R. § 3.303(b) do not apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of a veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  
38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2013); 38 C.F.R. § 3.304(f). 

If a stressor claimed by a veteran is related to a veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of a veteran's service, then the requirement for corroborating the stressor is eliminated.  "Fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (as amended 75 Fed. Reg. 39843 (effective July 12, 2010)).

If a veteran did not engage in combat with the enemy, or the claimed stressors are not related to combat, and the stressor is not related to "fear of hostile military or terrorist activity," then the veteran's testimony alone is not sufficient to establish the occurrence of the claimed stressors and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996). Furthermore, service department records must support, and not contradict, the claimant's testimony regarding non-combat stressors.  Doran v. Brown, 6 Vet. App. 283 (1994). 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Service Connection for an Acquired Psychiatric Disorder

The Veteran contends that service connection is warranted for his psychiatric disorders, to include PTSD and MDD, because of traumatic experiences while serving in the Republic of Vietnam.  Specifically, the Veteran maintains that he was shot at by the enemy, returned fire, and witnessed a fellow soldier killed in action.  See September 2011 Vet Center treatment note, January 2012 VA examination report, and September 2012 DRO hearing transcript at pg. 5.  

The Veteran's DD Form 214 reflects that the Veteran's military occupational specialty was radio relay operator and that the Veteran served in the Republic of Vietnam during the Vietnam War.  The Veteran's DD Form 214 does not demonstrate that the Veteran was awarded any individual combat medals.  The Board finds that the evidence of record does not reflect that the Veteran engaged in combat with the enemy while in service.

The Board notes that service connection for a disability other than PTSD does not require corroborating evidence regarding an in-service event.  The Board finds that the Veteran is credible to report incidents that occurred in service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Here, the Veteran's statements regarding being shot at by the enemy, returning fire, and witnessing a fellow soldier killed in action have been consistent throughout the appeal period.  See September 2011 Vet Center treatment note, January 2012 VA examination report, and September 2012 DRO hearing transcript at pg. 5.  This, combined with the fact that the claimed in-service incidents were consistent with the places, types, and circumstances of the Veteran's service are sufficient to establish the incurrence of an in-service event. 

Next, the Board finds that the Veteran has currently diagnosed MDD.  See January 2012 VA examination report and October 2011 Vet Center statement from T.M., LCSW.

The Board further finds that the weight of the evidence is in equipoise as to whether MDD is related to the in-service stressor events.  Weighing in favor of the Veteran's claim is the October 2011 Vet Center statement from T.M., MSW, LCSW, CAC, CCDP-D, Readjustment Counseling Therapist, which opined that the Veteran's three disorders, which included MDD, stemmed from the Veteran's tour of duty in Vietnam.  In support of this opinion, T.M. noted that he had been treating the Veteran since November 2009.  A review of Vet Center progress notes reveals that in September 2011, T.M. noted that the Veteran served as a radio relay in service.  During the treatment session, the Veteran stated that, while in Vietnam, he was shot at and returned fire, but was unsure if he had killed any enemy combatants.  The Veteran stated that he did not think he would return to the U.S. alive.  The Veteran reported that since that time he avoided war movies and parades.  He stated that he experienced nightmares, hypervigilance, sleep and concentration problems, memory loss, alcohol addiction, and felt depressed and lethargic.  

Weighing against a finding that the Veteran's MDD is due to service are the January 2012, June 2012, and February 2013 VA medical opinions where the VA examiner opined that the only diagnosed disorder, depressive disorder, was of an organic etiology, and was not related to service.  In the January 2012 and June 2012 medical opinions the VA examiner stated that the Veteran had a long history of alcohol dependence, but relatively good personal, social, and vocational function until two or three years ago, with a dramatic decline in mental status and function since then.  According to the VA examiner, the Veteran's distress with Vietnam was relatively new and was comorbid with generalized distress associated with other life events.  In sum, the examiner stated that it could not be concluded with a 50/50 or greater probability that the Veteran's condition was causally related to service.  In the most recent February 2013 opinion, the VA examiner opined that the Veteran continued to have a diagnosis of depressive disorder which was not caused or related to service.  According to the examiner, the Veteran's depression only worsened in recent years, and he worked productively for 30 years before being forced to retire due to alcohol-related problems.  

The Board finds the conflicting medical opinions from the VA examiner and T.M. to be of relatively equal probative weight.  Both T.M. and the VA examiner are mental health professionals.  Further, they were both able to interview the Veteran and obtain relevant information to render an opinion (i.e., T.M. had treated the Veteran since November 2009 and the VA examiner reviewed the claims file and conducted a psychiatric evaluation).  

For these reasons, the Board finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's currently diagnosed MDD is related to service.  Accordingly, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for an acquired psychiatric disorder, to include MDD is warranted.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Board further finds that although the Veteran maintains that he has a current diagnosis of PTSD, the evidence of record does not support such a finding.  As noted above, if a stressor claimed by a veteran is related to a veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that a veteran's symptoms are related to the claimed stressor, provided that the claimed stressor is consistent with the places, types, and circumstances of a veteran's service, then the requirement for corroborating the stressor is eliminated.  See 38 C.F.R. § 3.304(f)(3).  

Although T.M. diagnosed the Veteran with PTSD, this diagnosis was not provided by a VA psychiatrist or psychologist and is insufficient to fulfill the requirements for service connection for PTSD under the applicable criteria of 38 C.F.R. § 3.304(f)(3).  The VA opinions in this case, rendered by a VA psychologist, reveal that the Veteran did not meet all the DSM-IV criteria for a diagnosis of PTSD.  Despite finding that the Veteran's claimed stressors demonstrated that he was exposed to traumatic events and was confronted with an event that involved actual or threatened death or serious injury, the VA psychologist did not confirm that the claimed stressors were adequate to support a diagnosis of PTSD and that the Veteran's symptoms were related to the claimed stressor events.  Accordingly, the criteria for service connection for PTSD have not been met.  


ORDER

Service connection for an acquired psychiatric disorder, to include MDD, is granted.




____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


